MOREMEN, Justice.
The written instruments which have been filed in this case purport to present an appeal from a judgment of the Lyon Circuit Court denying a petition by Ralph John Samuel Hite for a writ of habeas corpus.
Appellant who prosecutes this proceeding, pro se, is confined at the state penitentiary in Eddyville, Ky., under judgment of the Boyd Circuit Court.
Prior to the year 1940, appeals from judgments granting or denying a writ of habeas corpus were not permitted but, under an act of the general assembly of that year, Section 429 of our Criminal Code of Practice was amended and authority to appeal was given. Gray v. Connors, 285 Ky. 229, 147 S.W.2d 384. This act, which is codified as Section 429-1, permits appellate reviews when any party, within ten days after the entry of judgment in the circuit court, files the original record and transcript of the evidence together with notice of appeal which has been properly served on the other interested parties.
In the case at bar appellant has filed an instrument styled “Petition for Writ of Habeas Corpus,” which is accompanied by several exhibits including copies of other petitions for writs of habeas corpus filed in courts other than the Lyon Circuit Court, and opinions of various presiding judges, but appellant has not filed the original record and transcript of evidence nor proceeding had in the Lyon Circuit Court nor the judgment entered from which he now purports to appeal. We have no transcript of *592the record or evidence in any form. No copy of the judgment has been filed.
While Section 429-1 permits appeal, the appeal must be taken in accordance with its requirements, which appellant has not done.
We therefore have before us no record that indicates even in the slightest degree the manner of proceedings had in the Lyon Circuit Court if any, in fact, was had.
The appeal is therefore dismissed.